DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/996086 (reference application) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application 
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/131914 (reference application) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Co-pending application by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Co-pending application by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/197284 (reference application) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.

10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more.
Howkins teaches that to have stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of co-pending application by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image,  the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Co-pending application by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (# US 2016/0333208) in view of Howkins (# US 4523200) and Shinohara et al. (# US 2013/0260036).
Gotou et al. discloses:
1. An ink (see Abstract) comprising: 
an organic solvent (see Abstract; [0033]-[0045]); and 
a coloring material ([0062]-[0070]), 

5. The ink according to claim 4, wherein the ink has a dynamic surface tension of 39 mN/m or less at 15 msec (less than 34 mN/m; see Abstract; [0009]; [0018]).
6. The ink according to claim 1, further comprising a surfactant ([0102]-[0104]).
7. The ink according to claim 6, wherein a proportion of the surfactant in the ink is from 0.2 to 2.0 percent by mass (0.5 to 3.0%; [0134]).
8. The ink according to claim 1, wherein a proportion of solid content in the ink is from 5 to 12 percent by mass (see Examples).
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium ([0194]-[0223]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium; the ink of claim 1; a container that contains the ink; and a discharging device configured to discharge the ink ([0194]-[0223])
Gotou et al. explicitly did not discloses:
1. The ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring.
2. The ink according to claim 1, wherein the ink has a bulk modulus of 2.9×109 Pa or more.
3. The ink according to claim 2, wherein the ink has a bulk modulus of 3.0×109 Pa or less.
9. An image forming method comprising: discharging the ink of claim 1 to a recording medium conveyed at 50 m/min or more.

Howkins teaches that to stable ejection droplet without degradation of printed image (column: 1, line: 55 to column: 2, line: 45), the ink has a droplet breakage time of 17.0 msec or less according to elongation viscosity measuring (column: 5, line: 60 to column: 6, line: 15; 75 microsecond (0.075 msec); 60 microsecond (0.06 msec), column: 8, line: 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Gotou et al. by the aforementioned teaching of Howkins in order to have the stable ejection droplet without degradation of printed image.
Shinohara et al. teaches that to have the superior abrasion resistance printed image, the image forming method comprising: discharging the ink to a recording medium conveyed at 50 m/min or more (80 m/min; [0037]).
10. An image forming apparatus comprising: a conveyance device configured to convey a recording medium at 50 m/min or more (80 m/min; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the image forming method of Gotou et al. by the aforementioned teaching of Shinohara et al. in order to have the superior abrasion resistance printed image.
With respect to claim 2 & 3, the bulk modulus of ink is a property of the composition. However, Gotou et al. discloses exactly same ink composition as applicant discloses in their own specification. The bulk modulus is property of the composition, 9 Pa or more; and the bulk modulus of 3.0×109 Pa or less.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Cok (# US 2004/0017408) discloses a system and method of depositing a functional material on a receiver is provided. The system includes a chamber containing fluid in a compressed state. The fluid includes a solvent and suspension of the functional material to be deposited on the receiver. The chamber has a controllable nozzle for the ejection of a stream of the fluid toward the receiver. The system also includes a controllable platform for locating and orienting the receiver with respect to the controllable nozzle and a controller operably connected to the controllable nozzle and the controllable platform that controls the ejection of the compressed fluid through the controllable nozzle and the location of the receiver with respect to the controllable nozzle. The functional material becomes free of the solvent prior to the functional material contacting the receiver (see Abstract).
(2) Tsuchii et al. (# US 2009/0040273) discloses the bubbles grow and shrink in a well-balanced manner rather than one-sidedly, the trailing of the ejected ink is thick and straight. As a result, large satellites are formed as a result of breakage of the trailing during the process of formation of droplets. The satellites fly exactly along an 
(3) Ebisawa et al. (# US 5805180) discloses a number of predischarges performed at this time is desirably set such that when all the predischarges are completely executed without causing undischarge, the total volume of ink droplets is set to more than the volume of all the nozzles and almost equal to the sum of the volume of all the nozzles and that of the common liquid chamber. This is because if the total volume of ink droplets is less than the volume of all the nozzles, the probability of inducing the breakage of ink meniscus as previously mentioned is extremely reduced, resulting in less effective recovery, while if the total volume of ink droplets is significantly greater than the sum of the volume of all the nozzles and that of the common liquid chamber, the ink discharge driving is effected without having the ink within the nozzles, resulting in higher probability of damaging the recording elements due to heat (column: 30, line: 35-51).
	(4) Ushirogouchi et al. (# US 2003/0231234) discloses the recording medium 2 is transferred by the transfer member 3 from the right side toward the left side in the drawing. The moving speed of the recording medium 2 is set to fall within a range of between, for example, 0.1 m/min and 100 m/min ([0188]).
	(5) Furukawa et al. (# US 2013/0215169) discloses an ink for ink-jet recording apparatuses includes water, a pigment dispersion, an organic solvent, and a humectant. 
	(6) Shinohara et al. (# US 2013/0250016) discloses an image forming method including at least applying an ink composition to a recording medium to form an image, the recording medium having an absorption amount of the ink composition, within 20 msec.sup.1/2 from a start of contact of the ink composition with the recording medium, of 20 ml/m.sup.2 or larger according to the Bristow method and being conveyed in a feed direction at a conveying speed of 80 m/min or higher, and the ink composition containing at least a pigment, a compound represented by the following Formula (1), wax and water. In Formula (1), each of l, m, and n independently represents an integer of 1 or more; the sum of l, m, and n is from 3 to 15; and each AO of (AO).sub.l, (AO).sub.m, and (AO).sub.n independently represents an ethyleneoxy group or a propyleneoxy group (see Abstract).
	(7) Taya et al. (# US 2015/0002590) discloses The apparatus according to claim 4, wherein the conveying unit conveys the recording medium at a rate of not less than 50 m/min (see claim 6). 
	(8) Ikeda (# US 2015/0070451) discloses The conveyance speed of the recording medium is preferably 50 to 120 m/min, and more preferably 60 to 120 m/min. When the conveyance speed is less than 50 m/min, productivity may decrease. On the 
(9) Barss (# US 2012/0287198) discloses  Imaging of jetted ink also aids studies of drop formation (e.g., tail breakup, satellite formation) and meniscus formation at the orifice. Tail breakup refers, for example, to the truncation of an ink stream at a truncation point at the trailing end of the ink stream (the portion closer to the nozzle), by which the portion of the ink stream (on the other side of the truncation point from the nozzle) coalesces to form a substantially spherical ink drop. Satellite formation refers, for example, to the formation of one or more ink droplets that are smaller than the (main) ink drop (e.g., more than twenty times smaller, more than ten times smaller, more than five times smaller, more than 2 times smaller). Because the jetted ink may move very rapidly (on the order of 25 msec) and the ink drop and other features that are formed as the jetted ink moves toward a target substrate may be very tiny (on the order of femto-liters), forming images of the jetted ink and the features requires a lot of light ([0024]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853